 1
 2
 3
 4
 5
 6
 7
 8
 9          IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. CV 19-10106 VAP (MRW)
13   ANTHONY SCOTT GRANTHAM,
                                            ORDER DISMISSING ACTION
14                     Petitioner,
                                            WITHOUT PREJUDICE
15                v.
16   PEOPLE OF THE STATE OF
     CALIFORNIA,
17
                       Respondent.
18
19
20         The Court dismisses this habeas corpus action for lack of federal

21   jurisdiction. 28 U.S.C. § 2254(a).

22                                        ***

23         1.    Petitioner is currently an inmate in local custody. According to

24   the California Attorney General, Petitioner was recently convicted at trial

25   in San Bernardino Superior Court on charges of resisting arrest and

26   evading a peace officer. (Docket # 15 at 12; 16-12 (criminal minute order).)

27
28
 1         2.     The pending habeas corpus action in this Court challenges the
 2   validity of a sentence from an earlier state criminal action. 1 (Docket # 6.)
 3   Based on Petitioner’s reference to (a) the case number, (b) place of
 4   conviction, and (c) description of the previous proceedings, the Attorney
 5   General rightly concludes that Petitioner challenges his 2016 plea in
 6   Los Angeles Superior Court to an offense under the state’s Vehicle Code. 2
 7   (Docket # 15 at 9, 12.)
 8         3.     The Attorney General moved to dismiss the federal habeas
 9   action on several grounds. Notably, the Attorney General contends that
10   Petitioner’s action is moot because he is not “in custody” based on the 2016
11   offense. The Attorney General persuasively explains that Petitioner’s
12   32-month prison sentence expired (after calculation of past custody credits
13   and expected good time credits) in the Los Angeles case in November 2017.
14   (Docket # 15 at 12.) However, Petitioner did not commence the federal
15   action until November 2019 – nearly two years after the conclusion of the
16   prison term.
17         4.     Petitioner’s brief response to the state’s motion did not dispute
18   the Attorney General’s calculation. (Docket # 18 at 2.) Rather, he broadly
19   contends that he was “sentenced to an illegal sentence” in the Los Angeles
20   action for which “Petitioner can file at any time, no time constraints.” (Id.)
21   Petitioner also claims that he is “in custody” from his 2016 case because
22   the San Bernardino court is “convicting Petitioner on the Los Angeles”
23
24         1     Petitioner confusingly filed the action in the Ninth Circuit Court of
     Appeals (which transferred the case to this district court) using a California court
25   habeas form petition. (Docket # 7.)
26         2       The Court notes that Petitioner has a second habeas action pending
     in this judicial district. Grantham v. People, No. ED CV 19-2459 VAP (MRW)
27   (C.D. Cal.). That action appears to challenge the recent result of the
     San Bernardino criminal case. The Attorney General’s response to the petition in
28   the 19-2459 action is not yet due.

                                                2
 1   case. (Id.) Petitioner provided no further documentation or
 2   understandable explanation of his claim.
 3                                             ***
 4         5.     If it “appears from the application that the applicant or person
 5   detained is not entitled” to habeas relief, a court may summarily dismiss a
 6   habeas action. 28 U.S.C. § 2243; see also Local Civil Rule 72-3.2
 7   (magistrate judge may submit proposed order for summary dismissal to
 8   district judge “if it plainly appears from the face of the petition [ ] that the
 9   petitioner is not entitled to relief”).
10         6.     Under federal law, a prisoner may challenge the
11   constitutionality of a state court conviction or sentence only if the prisoner
12   is “in custody pursuant to the judgment of a State court.” 28 U.S.C.
13   § 2254(a). The “in custody” component of Section 2254(a) “is jurisdictional”
14   and “it is the first question [a federal court] must consider.” Bailey v. Hill,
15   599 F.3d 976, 978 (9th Cir. 2010). Federal courts “lack jurisdiction over
16   habeas corpus petitions unless the petitioner is under the conviction or
17   sentence under attack at the time his petition is filed.” Resendez v.
18   Kovensky, 416 F.3d 952, 956 (9th Cir. 2005) (quotation omitted). A person
19   who completed a prison sentence is not “in custody” under that conviction
20   and may not pursue habeas relief under federal law. Manunga v. Superior
21   Court of California Orange County, 635 F. App’x 360, 361 (9th Cir. 2015).
22         7.     Further, a state prisoner is not “in custody” on an earlier
23   conviction “merely because that [prior] conviction had been used to
24   enhance a subsequent sentence.” Lackawanna County Dist. Att’y v. Coss,
25   532 U.S. 394, 404 (2001); West v. Ryan, 652 F.3d 1071 (9th Cir. 2011)
26   (prior conviction “may be regarded as conclusively valid” for Three Strikes
27   purposes).
28

                                                 3
 1                                           ***
 2         8.     In the present matter, the Attorney General demonstrated that
 3   Petitioner’s sentence in the 2016 Los Angeles case expired in late 2017. As
 4   a result, Petitioner was not “in custody” due to that conviction when he
 5   filed this federal action in late 2019. Resendez, 416 F.3d at 956; Manunga,
 6   635 F. App’x at 361. To the extent that Petitioner complains that his
 7   anticipated criminal sentence in the ongoing San Bernardino action will be
 8   enhanced by his earlier sentence, that is not a proper basis for federal
 9   review. Lackawanna County Dist. Att’y, 532 U.S. at 404.
10         9.     Petitioner is not “in custody” based on the conviction and
11   sentence he wishes to challenge in this action. As a result, the Court does
12   not have jurisdiction over his moot habeas claim. Bailey, 599 F.3d at 978;
13   Resendez, 416 F.3d at 956.
14         10.    Therefore, the present action is hereby DISMISSED without
15   prejudice for lack of jurisdiction. 3
16         IT IS SO ORDERED.
17
18           March 16, 2020
     Dated: __________________               ____ __________________________
19                                           HON. VIRGINIA A. PHILLIPS
                                             CHIEF U.S. DISTRICT JUDGE
20
21
     Presented by:
22
23
24
     ____________________________________
25   HON. MICHAEL R. WILNER
     UNITED STATES MAGISTRATE JUDGE
26
27         3       Because the Court does not have jurisdiction over the action, it
     declines to take up the Attorney General’s alternative contentions regarding the
28   timeliness and exhaustion of Petitioner’s claims. (Docket # 15.)

                                               4
